Title: Memorandum to Thomas Jefferson, [ca. 1 October] 1803
From: Madison, James
To: Jefferson, Thomas


[ca. 1 October 1803]
✓
(0)
for “before” is suggested “without” the former seeming to imply that after the suspension, an assignt. had been made.
✓
(1)
after or for “friendly” insert “proper” omit “without difficulty or delay.” There was perhaps somewhat of both, and it may become expedient to say so to Spain.

(2.)
[“]The enlightened mind of the first Consul of France saw in its true point of view the importance of an arrangement on this subject which might contribute most towards perpetuating the peace & friendship, and promoting the interest of both nations; and the property & sovereignty of all. Louisiana, as it had been ceded to France by Spain, was conveyed to the U. States by instruments bearing date on the 30th. day of April last. These stipulations will be immediately laid before the Senate, and if sanctioned by its concurrence, will, without delay be communicated to the House of Reps. for the exercise of its constitutional functions thereon.”


Such a modification of the paragraph is meant to avoid the implication that the transfer made by France, was covered by the terms “territory adjacent to ours” which describe our proposition. It will also avoid, what the Theory of our constitution does not seem to admit, the influence of deliberations & anticipations of the H. of Reps. on a Treaty depending in the Senate. It is not conceived that the course here suggested can produce much delay, since the tenor of the Treaty being sufficiently known, the mind of the House can be preparing itself for the requisite provisions. Delay would be more likely to arise from the novelty & doubtfulness of a communication of the first instance, of a Treaty negociated by the Executive, to both Houses for their respective deliberations.
✓
(3).
after “assure”—are proposed “in due season, and under prudent arrangements, important aids to our Treasury, as well as,” an ample &c


Quere: if the two or three succeeding ¶s. be not more adapted to the separate & subsequent communication, if adopted as above suggested.
✓
(4).
For the first sentence, may be substituted, “In the territory between the Mississippi & the Ohio, another valuable acquisition has been made by a treaty &c.” As it stands, it does not sufficiently distinguish the nature of the one acquisition from that of the other, and seems to imply that the acquisition from France was wholly on the other side of the Mississippi.
✓

May it not be as well to omit the detail of the stipulated considerations, and particularly, that of the Roman Catholic Pastor. The jealousy of some may see in it a principle, not according with the exemption of Religion from Civil power &c. In the Indian Treaty it will be less noticed than in a Presidents Speech.


“Tho’ not so indispensable since the acquisition of the other bank” conveys an idea that an immediate settlement of the other bank is in view, & may thence strengthen objections in certain quarters, to the Treaty with France.
✓

With a tacit allusion to profit, “is yet well” may be struck out and “may be the more worthy” inserted.


The last sentence in this ¶. may be omitted, if the reason applied to a former one be thought good.

(5).
“must also be expected” better perhaps “are also to be apprehended” for “both”—“all” or “the” belligerent &c. Holland already makes more than two


After “cover of our flag” substitute for “vessels” not entitled to it, “infecting thereby with suspicion the property of the real American & committing us (to the risk of war) to redress wrongs not our
✓

own”; instead of to expect “from every nation,” which does not follow well the antecedent “endeavor” may be inserted “to exact”—“to draw.” This member of the sentence may indeed be dispensed with, being comprehended in the ensuing member viz. “maintain the character of an independent one &c.”


“Maintain” being repeated several times within a small compass—“pursue this course,” may be preferable.

(6)
For this conclusion, is offered for consideration, the following “for the possibility of failure in these reasonable expectations, it will rest with the wisdom [of] Congress to consider how far and in what form, provision may properly be made, for suspensions of intercourse where it can not be maintained on principles of justice &
✓

self respect,” or “and therewith prevented, the necessity of remedial provisions on the part of the U. States”

(7).
for “unconcerned in”—”and from.”
 

   
   Ms (DLC: Jefferson Papers). Undated; conjectural date assigned here on the basis of Jefferson’s docket: “Department of State. recd. Oct. 1. Message of Oct. 1803.”



   
   The draft of Jefferson’s message in response to which JM made these suggestions has not been found. For the final version of the message Jefferson sent to Congress on 17 Oct. 1803, see Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:266–75.



   
   JM referred here to Jefferson’s paragraph dealing with Spain’s suspension of the American deposit at the port of New Orleans. The final version reads: “They [Congress] were sensible that the continuance of that privation would be more injurious to our nation than any consequences which could flow from any mode of redress, but reposing just confidence in the good faith of the government whose officer had committed the wrong, friendly and reasonable representations were resorted to, and the right of deposit was restored” (ibid., 8:267–68).



   
   The word “instruments” is written above the line here.



   
   JM’s suggested changes here refer to that part of the message dealing with the administration’s quest to acquire New Orleans and its subsequent purchase of Louisiana. The final version reads: “The enlightened government of France saw, with just discernment, the importance to both nations of such liberal arrangements as might best and permanently promote the peace, friendship, and interests of both; and the property and sovereignty of all Louisiana, which had been restored to them, have on certain conditions been transferred to the United States by instruments bearing date the 30th of April last. When these shall have received the constitutional sanction of the senate, they will without delay be communicated to the representatives also, for the exercise of their functions, as to those conditions which are within the powers vested by the constitution in Congress” (ibid., 8:268–69).



   
   JM referred here to Jefferson’s paragraph exploring the effect on the U.S. of the purchase of Louisiana. The final version reads: “While the property and sovereignty of the Mississippi and its waters secure an independent outlet for the produce of the western States, and an uncontrolled navigation through their whole course, free from collision with other powers and the dangers to our peace from that source, the fertility of the country, its climate and extent, promise in due season important aids to our treasury, an ample provision for our posterity, and a wide-spread field for the blessings of freedom and equal laws” (ibid., 8:269).



   
   JM suggested this change for the paragraph dealing with the treaty negotiated between the U.S. and the Kaskaskia Indians. The final version reads: “Another important acquisition of territory has also been made since the last session of Congress” (ibid., 8:269).



   
   JM referred here to one of the stipulations agreed to by the U.S. in its treaty with the Kaskaskia Indians, signed 13 Aug. 1803, to which Jefferson had apparently alluded in his draft. Article 3 of that treaty included a provision requiring the U.S. to “give, annually, for seven years, one hundred dollars towards the support of a priest of that religion [Catholicism], who will engage to perform for the said tribe the duties of his office, and also to instruct as many of their children as possible in the rudiments of literature” (Treaties between the United States of America, and the Several Indian Tribes, from 1778 to 1837 … [1837; Millwood, N.Y., 1975 reprint], p. 101). Jefferson deleted all reference to the Catholic clergy. The final version reads: “The considerations stipulated are, that we shall extend to them [the Kaskaskia Indians] our patronage and protection, and give them certain annual aids in money, in implements of agriculture, and other articles of their choice” (Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:269).



   
   JM referred here to Jefferson’s paragraph describing the land acquired from the Kaskaskias. The final version reads: “This country, among the most fertile within our limits, extending along the Mississippi from the mouth of the Illinois to and up the Ohio, though not so necessary as a barrier since the acquisition of the other bank, may yet be well worthy of being laid open to immediate settlement, as its inhabitants may descend with rapidity in support of the lower country should future circumstances expose that to foreign enterprise” (ibid., 8:269–70).



   
   The phrase “(into controversies)” is written above the line here.



   
   JM referred here to Jefferson’s comments on the neutral course the nation must pursue, especially in its commercial ventures, in the face of renewed war between Great Britain and France. The final version reads: “to punish severely those persons, citizen or alien, who shall usurp the cover of our flag for vessels not entitled to it, infecting thereby with suspicion those of real Americans, and committing us into controversies for the redress of wrongs not our own” (ibid., 8:272).



   
   For JM’s reference here, see n. 10 above. The final version reads: “to exact from every nation the observance, toward our vessels and citizens, of those principles and practices which all civilized people acknowledge; to merit the character of a just nation, and maintain that of an independent one, preferring every consequence to insult and habitual wrong” (ibid., 8:272–73).



   
   For JM’s reference here, see n. 10 above. The final version reads: “Congress will consider whether the existing laws enable us efficaciously to maintain this course with our citizens in all places, and with others while within the limits of our jurisdiction, and will give them the new modifications necessary for these objects. Some contraventions of right have already taken place, both within our jurisdictional limits and on the high seas. The friendly disposition of the governments from whose agents they have proceeded, as well as their wisdom and regard for justice, leave us in reasonable expectation that they will be rectified and prevented in future; and that no act will be countenanced by them which threatens to disturb our friendly intercourse” (ibid., 8:273).


